    6:18-cv-00261-RAW Document 80 Filed in ED/OK on 07/14/19 Page 1 of 14



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF OKLAHOMA

    (1) JAMES LEGROS, SR. and
    (2) JACQUELINE MILIOTO, as
    next friend to
    D.M., a minor, as next of kin to
    JAMES LEGROS, JR, deceased,
               Plaintiffs,
                                                   Case No. 18-CV-261-RAW
    vs.
    (1) BOARD OF COUNTY
    COMMISSIONERS FOR
    CHOCTAW COUNTY; et al.,
                  Defendants.

                 PLAINTIFFS’ MOTION TO COMPEL DISCOVERY
                        ANSWERS FROM DEFENDANT

       Plaintiffs move for an order compelling discovery answers from Defendant Board

of County Commissioners for Choctaw County (“BOCC”). In support of this motion,

Plaintiffs state as follows:

                                   INTRODUCTION

       This is a jail death case resulting from a deprivation of medical care. The deceased,

James Legros, Jr., (“Legros”) was arrested by Choctaw County Sheriff’s deputies on

October 25, 2016. When Legros was arrested, he exhibited numerous signs of drug

toxicity/overdose, which necessitated immediate medical attention. Despite conceding that

Legros exhibited obvious signs of drug overdose and mental instability that required

medical attention, Choctaw County jailers detained Legros for four (4) days without

medical attention. According to jailers, Legros was only permitted to leave his cell one (1)

                                             1
    6:18-cv-00261-RAW Document 80 Filed in ED/OK on 07/14/19 Page 2 of 14



time for a total forty (40) minutes to take a shower. During the remaining one hundred

(100) hours of Legros’ detention, Legros was locked in a single holding cell, known by

jailers as the “South Holding Cell.” After four (4) days, Legros hanged himself. After

jailers discovered Legros hanging, they did not cut him down nor perform any lifesaving

measures despite having no idea how long Legros had been hanging. As a result,

Defendants cost Legros his last chance at survival.

       Legros had several unexplained abrasions and contusions on his head and body and

it is unclear how often, if ever, Choctaw County Sheriffs checked in on Legros, Jr., as is

required by Oklahoma Jail Standards when dealing with an individual who appears “to

have a significant medical or psychiatric problem, or who may be a suicide risk…” See

Okla. Admin. Code 310:670-5-8. Thus, the frequency and adequacy of sight/welfare

checks by jailers during Legros’ detention is a significant issue in this case. Moreover,

when and how the jailers responded when they found Legros hanging, along with which

jailers were present at various points after finding Legros hanging is a significant issue is

this case.

       The Choctaw County Jail has surveillance cameras throughout the facility, including

a camera immediately outside the “South Holding Cell.” This motion seeks to compel

production of video footage relevant to Legros’ detention and death.

                     FACTUAL AND PROCEDURAL HISTORY

       1.     On September 18, 2017, Plaintiff served Discovery Requests, including

Requests for Production, on Defendant BOCC. (Exhibit 1, Return of Service).



                                             2
    6:18-cv-00261-RAW Document 80 Filed in ED/OK on 07/14/19 Page 3 of 14



       2.     Request for Production No. 10 requested production of “any and all video

and/or audio footage of Plaintiff or related to all allegations in Plaintiff’s Petition between

October 25, 2016 and October 30, 2016.” (Exhibit 2, Plaintiff’s Discovery Requests).

       3.     Defendant’s Responses to Plaintiffs’ Discovery Requests were due on or

about November 2, 2017. On November 1, 2017, Defendant’s counsel contacted Plaintiffs’

counsel via email asking for an extension of two (2) weeks. Plaintiffs’ counsel agreed and

a new deadline for discovery responses was set for November 16, 2017. (Exhibit 3, Email

Correspondence, pgs. 4-5).

       4.     On November 16, 2017, Defendant did not produce discovery responses, but

instead suggested a protective order for a portion of the information requested by Plaintiffs,

including the requested video footage. (Exhibit 3, Email Correspondence, pg. 4)

       5.     On November 30, 2017, having still not received any discovery responses

and unable to agree to Defendant’s proposed protective order, counsel for Plaintiff emailed

counsel for Defendant requesting responses within ten days (10) for requests which did not

seek material potentially covered by the proposed protective order. (Ex. 3, Email

Correspondence, pg. 1).

       6.     By January 8, 2018, Defendant had not produced any discovery responses.

As result, Plaintiffs were forced to file a Motion to Compel in Choctaw County District

Court. (Exhibit 4, Motion to Compel, filed January 8, 2018).

       7.     The hearing on the motion was set for February 6, 2018. On January 22,

2018, approximately two (2) months after the extended deadline for responding had lapsed,



                                              3
    6:18-cv-00261-RAW Document 80 Filed in ED/OK on 07/14/19 Page 4 of 14



Defendant produced responses to Plaintiffs’ discovery requests. (Exhibit 5, Defendant

BOCC’s Responses to Plaintiffs’ Discovery Requests).

       8.     In response to Plaintiffs’ Request for Production No. 10, regarding video

and/or audio footage, the only (untimely) objection made by Defendants was that the

requested video and/or audio should be produced subject to a protective order. Defendant

went on to state “Upon ruling by the Court, Defendant will supplement this response.” (Ex.

5, pg. 6). Defendant made no other objections.

       9.     On March 6, 2018, the Honorable Michael DeBerry, District Judge of

Choctaw County, entered a Protective Order, which covered the requested video.1

       10.    On April 13, 2018, more than a month after the Protective Order was filed

and approximately five (5) months after the extended deadline for production of

documents, Defendant produced documents, via dropbox, and made the video footage

available for copying. (Exhibit 6, Emails dated April 13, 2018).

       11.    On April 23, 2018, Defendant returned a hard drive provided by Plaintiffs

and stated that the “videos [sic] files responsive to Plaintiffs’ discovery requests are now

saved on the hard drive.” (Exhibit 7, Correspondence, April 23, 2018).

       12.    Defendant raised no other objections and has not otherwise supplemented its

initial response to Plaintiffs’ Request for Production No. 10.




1
  There was some dispute about whether Judge DeBerry mistakenly believed the Protective
Order he signed was agreed upon, and whether he would have entered it in the absence of
that belief. However, this dispute is not relevant to the instant motion.
                                             4
    6:18-cv-00261-RAW Document 80 Filed in ED/OK on 07/14/19 Page 5 of 14



      13.      This matter was removed to Federal Court on August 10, 2018. [Doc. 2].

However, due to numerous judicial reassignments and extensions to file Answers, the

parties were able to begin discovery until November 29, 2018. The Court entered a

Scheduling Order on December 17, 2018. [Doc. 54].

      14.      On January 21, 2019, counsel for Plaintiff emailed Defendant’s counsel with

concerns that not all video footage was produced and requesting whether Defendant

preserved any other footage. (Exhibit 8, Email, January 21, 2019).

      15.      On January 25, 2019, counsel for Defendant responded with an email stating,

in pertinent part: “I have no idea or knowledge of any relevant angles that were not

produced or video that was not provided. We sent you all of the video of which I was

aware.” (Exhibit 9, Email, January 25, 2019) [Emphasis Added].

      16.      On February 1, 2019, counsel for Plaintiffs responded, stating:

            I believe we may be missing some or all of the video showing the hallway outside
            Legros’s cell, specifically video showing checks on Legros by jailers. We may
            also be missing video showing times where Legros was removed from his cell
            during various periods.

            The bigger question is: Does Choctaw have any other video footage not already
            provided? If the answer is no, then the questions changes to whether they should
            have preserved it. But we don’t have to get to the issue of what Choctaw should
            have done, until we get to look (or not look) at the remaining video that they
            actually did preserve.

            So, did your client preserve any additional footage?

(Exhibit 10, Email, February 1, 2019).

      17.      After Defendant produced no additional video footage, Plaintiffs scheduled

Defendants’ depositions on April 3, 2019, with the intention of asking about video


                                              5
    6:18-cv-00261-RAW Document 80 Filed in ED/OK on 07/14/19 Page 6 of 14



surveillance in the jail. As explained more thoroughly in the Joint Motion to Extend

Deadlines [Doc. 67 ¶¶ 27-30], early in the first deposition of three (3) set that day, it became

apparent that the Defendant did not provide a complete and/or a correct set of policies and

procedures. As a result, the scheduled depositions were cancelled so that counsel for

Defendant could correct/clarify the policies and procedures. As a result, the depositions

were rescheduled for June 17-20, 2019.

       18.        During deposition, when questioned about the existence of camera footage,

numerous Defendants conceded that there was a camera which showed whether a jailer

looked into the “bean hole” in the door of the cell where Legros was detained. For example,

Defendant/Jailer Zachary Dillishaw testified:

                                              043:15 - 043:22
             15       Q. (MR. HAMMONS) How would they know if Debi Clay looked
             16     into the bean hole, or not, how would they know?
             17             MR. GERIES: Object to the form.
             18       A. You can clearly see someone coming and standing
             19     around here. Even though the door is not visible, you would
             20     be visible right here.
             21       Q. That would be on a camera?
             22       A. Yes.

(Exhibit 11, Deposition of Zachary Dillishaw, pg. 43:15-43:22; see also, pg. 44:06-44:10).

When asked about footage showing what Defendant/Jailer Clay was doing at Legros’ door,

Defendant/Sheriff Terry Park stated “There’s a video. I mean I thought it was turned over

to your agency.” (Exhibit 12, Deposition of Terry Park, pg. 36:09-19).




                                               6
    6:18-cv-00261-RAW Document 80 Filed in ED/OK on 07/14/19 Page 7 of 14



       19.    Defendant/Deputy Stewart Stanfield took photographs of the scene and of

Plaintiff. The photograph identified as Stanfield006 shows Legros still hanging in his cell.2

(Exhibit 13, Photograph, Stanfield006. There is a camera (circled in yellow) visible

immediately outside the door. (Exhibit 14, Deposition of Stewart Stanfield, pg. 27:23-

28:15). This is the camera referenced by Defendant Dillishaw and Park, which would show

or at least partially show jailers checking on Legros, as well as show what jailers did upon

finding him hanging. Footage from this camera is highly relevant, as it is the closest camera

angle available outside Legros’ cell. Footage from this camera has not been produced to

Plaintiffs.

       20.    Immediately after receiving and reviewing the deposition transcripts, counsel

for Plaintiff sent an email to counsel for Defendants requesting that Defendant…

       …supplement BOCC’s response to Plaintiff’s Request for Production No. 10 to
       include video from the camera visible in Stanfield 006 and 007, along with any other
       camera which might show jailers checking on Legros. We also request production
       of all other camera footage not previously produced which may be relevant to the
       litigation.

(Exhibit 15, Email, June 28, 2019).3

       21.    Despite having previously represented to Plaintiff that counsel for

Defendants “sent you all of the video of which I was aware” (See, ¶15, supra.), counsel

responded on June 30, requesting a portable hard drive to copy additional footage, because

“[i]t is rather large.” (Exhibit 15, Email, June 30, 2019).



2
 Legros was left hanging in his cell for more than an hour after he was found.
3
 Plaintiffs made the same request for supplementation in the on the record in the deposition
of Defendant/Deputy Stanfield. (Ex. 14).
                                             7
    6:18-cv-00261-RAW Document 80 Filed in ED/OK on 07/14/19 Page 8 of 14



       22.    On July 10, 2019, Defendants produced two (2) additional camera angles.4

That same day, counsel for Plaintiffs emailed counsel for Defendants informing them that

neither of the two (2) new camera angles produced nor any of the previously produced

camera angles is the camera referenced in Stanfield’s, Dillishaw’s, and Park’s deposition

and shown in Stanfield006. (Exhibit 16, Email, July 10, 2019). Plaintiffs’ counsel requested

a Rule 37 conference regarding the missing footage.

       23.    On July 11, 2019, Plaintiffs’ and Defendant BOCC’s counsel conducted a

conference regarding the missing footage. During this conversation, Defendant’s counsel

informed Plaintiffs’ counsel, for the first time despite numerous requests, that even more

video footage existed which, to date, has not been produced. Defendant’s counsel further

informed Plaintiffs’ counsel, for the first time, that relevant video, including the video

identified in Exhibits 11, 12 and 14; and visible in Ex. 13, Stanfield006, had likely been

destroyed/lost. Defendant’s counsel stated that the video was contained on another DVR

device which was not preserved.5 However, during this conversation on July 11, 2019 –

nearly three (3) years after Legros’ death and nearly two (2) years since video footage was

requested in discovery – Defendants’ counsel asserted that he was not sure if the footage




4
  Plaintiffs’ counsel has not had the opportunity to fully review the additional footage
produced; however, they appear to be of minimal relevance compared to the angle(s) still
being withheld, specifically including the camera immediately outside Legros cell,
identified in Ex. 11, 12 and 14; and visible in Ex. 13.
5
  On November 2, 2016, just three (3) days after Legros’ death, Plaintiffs’ counsel
requested Defendants preserve evidence. Defendant/Jail Administrator Edna Casey
testified under oath, in another case, that the DVR system does not write over recorded
footage for ten (10) to fourteen (14) days.
                                             8
      6:18-cv-00261-RAW Document 80 Filed in ED/OK on 07/14/19 Page 9 of 14



from the camera identified in Exhibits 11, 12 and 14; and visible in Ex. 13, Stanfield006,

existed because he had not checked to see if it was available.

        24.   Plaintiffs file this motion to compel production of the video identified in

Exhibits 11, 12 and 14; and visible in Ex. 13, Stanfield006, along with all other video

footage still being withheld which is relevant to any allegation in this litigation. Because

of the breadth of the allegations herein, all footage from October 25, 2016 – October 30,

2016 should be considered potentially relevant and produced.

        25.   To the extent, Defendants object to production of all footage during the time

period Legros was detained, Plaintiffs request the Court conduct an en camera review of

the footage to determine its discoverability.

                           ARGUMENT AND AUTHORITY

 I.     PLAINTIFF’S REQUEST FOR ALL “RELEVANT” FOOTAGE INCLUDES
        UNPRODUCED FOOTAGE

        Rules of Civil Procedure provides that parties may obtain discovery “regarding any

matter, not privileged, that is relevant to the claim or defense of any party . . . Relevant

information need not be admissible at the trial if the discovery appears reasonably

calculated to lead to the discovery of admissible evidence.” Fed.R.Civ.P. 26(b)(1). At the

discovery phase of litigation “relevancy” is broadly construed and a request for discovery

should be considered relevant if there is “any possibility” that the information sought may

be relevant to the claim or defense of any party. Owens v. Sprint/United Mgmt. Co., 221

F.R.D. 649, 652 (D.Kan.2004) (citation omitted); Teichgraeber v. Memorial Union Corp.

of Emporia State University, 932 F.Supp. 1263, 1265 (D. Kan.1996)(internal citation


                                                9
    6:18-cv-00261-RAW Document 80 Filed in ED/OK on 07/14/19 Page 10 of 14



omitted)(“Discovery relevance is minimal relevance,’ which means it is possible and

reasonably calculated that the request will lead to the discovery of admissible evidence.”).

A discovery request should be allowed “unless it is clear that the information sought can

have no possible bearing” on the claim or defense of a party. Owens, supra. When the

requested discovery appears relevant, the party opposing discovery has the burden of

establishing the lack of relevance by demonstrating that the requested discovery does not

come within the scope of relevance set forth in Rule 26(b)(1), or that it is of such marginal

relevance that the potential harm occasioned by discovery would outweigh the ordinary

presumption in favor of broad disclosure. Gen. Elec. Cap. Corp. v. Lear Corp., 215 F.R.D.

637, 640 (D.Kan.2003) (citation omitted).

       Here, Plaintiffs requested all “relevant” camera footage. These cameras were

mounted in locations that would capture events relevant to this case, including jailer checks

on Legros, what jailers were doing when they chose not to check on Legros 6, and jailer

conduct after finding Legros hanging.

       In the present case, BOCC responded to discovery in a manner that would not alert

Plaintiff to the existence or location of other cameras. On the contrary, Defendant’s counsel

told Plaintiffs on January 25, 2019, that: “I have no idea or knowledge of any relevant

angles that were not produced or video that was not provided. We sent you all of the video

of which I was aware.” (See, ¶15, supra.). In other words, BOCC did nothing to disturb the

illusion that the “South Holding Cell” area only contained one camera inside the cell, when


6
  Video showing jailers, for example, staring at their cell phones or otherwise being dilatory
in their duties when they should have been checking on Legros is relevant.
                                             10
          6:18-cv-00261-RAW Document 80 Filed in ED/OK on 07/14/19 Page 11 of 14



in fact there was a camera located immediately outside the cell. Plaintiff has requested that

BOCC provide a supplemental response that is addressed to each video feed that it

destroyed. BOCC has ignored those requests until the Rule 37 conference on July 11, 2019.

BOCC contends that it did not destroy video, but may have allowed the recorder to tape

over relevant images after preserving the video that it alone decided to preserve.7

    II.     BOCC HAS WAIVED ITS RIGHT TO INTERPOSE ANY OBJECTIONS TO
            PLAINTIFF’S DISCOVERY

            Pursuant to the Fed.R.Civ.P. 33(b)(2), a party must serve its answers and objections

to interrogatories within 30 days after being served, and the grounds for objecting must be

stated with specificity. SeeFed.R.Civ.P. 33(b)(4). Any ground not stated in a timely

objection is waived. Id.; See also Knowlton v. Teltrust Phones, Inc., 189 F.3d 1177, 1181

n. 5 (10th Cir. 1999); Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1473

(9th Cir. 1992); 8A Wright, Miller & Marcus, Federal Practice and Procedure, Civil 2d:

§ 2173; Dollar v. Long Mfg., N.C., Inc., 561 F.2d 613 (5th Cir. 1977); Casson Const. Co.,

Inc. v. Armco Steel Corp., 91 F.R.D. 376, 379 (D.Kan. 1980); and Lawrence v. First

Kansas Bank & Trust Co., 169 F.R.D. 657, 658 (D.Kan. 1996) (all finding that failure to

timely respond waives the right to make objections).

            BOCC did not timely serve answers and objections to Plaintiff’s discovery requests

even after Plaintiffs agreed to extend Defendant’s response deadline. The only objection to


7
  The distinction advanced by the BOCC is without merit. BOCC knew the video was
relevant--evidenced by its decision to preserve a small portion--and it failed to take any
steps to prevent destruction of the video that it did not want. These facts alone warrant
further consideration into whether BOCC has irreparably prejudiced Plaintiff’s ability to
present his case.
                                                 11
    6:18-cv-00261-RAW Document 80 Filed in ED/OK on 07/14/19 Page 12 of 14



production of video raised by Defendant BOCC was that production of the videos should

be subject to a Protective Order. Even this objection was untimely.8 BOCC has waived all

other objections. Accordingly, Plaintiff respectfully requests the Court enter an Order

compelling BOCC to provide responses without further objection.

                                     RELIEF REQUESTED

       Plaintiffs respectfully request this Court require Defendant’s production of all

relevant camera footage between October 25, 2016 and October 30, 2016, which should

include all footage showing the activities of Legros and all activities of every Defendant,

and everyone of Defendants’ employees involved in Legros care and custody.

       Given the willful delays caused by Defendants’ conduct and the concealment of the

existence (or non-existence) of additional video footage which predicated the need for the

filing of this motion, Plaintiffs further request Defendant BOCC be ordered to pay

Plaintiffs’ attorney fees and reasonable expenses for the filing of this motion.

       Finally, Plaintiffs request leave to re-depose Defendants regarding the video

produced after depositions and video for which compelled production is requested in the

instant motion. Plaintiffs request these depositions be taken at the sole cost of Defendant

BOCC, and request attorney fees and costs for additional time and travel expenses incurred

as a result of these additional depositions.


8
   Even Defendant’s objection regarding a Protective Order was arguably untimely, as
Defendant’s extended discovery deadline was November 16, 2017, and Defendant did
respond to discovery until January 22, 2018. Despite having Plaintiffs’ discovery requests
for two (2) months already, Defendant waited until the day of its extended deadline to raise
its concerns about a protective order via email. This delay tactic has become a custom for
Defendant. Further, raising an objection via email is not sufficient.
                                               12
   6:18-cv-00261-RAW Document 80 Filed in ED/OK on 07/14/19 Page 13 of 14



       WHEREFORE, Plaintiffs respectfully requests this Court grant the relief requested

herein, and any other relief in Plaintiffs’ favor which the Court deems justified.



                                          Respectfully Submitted,

                                          _s/ Jason Hicks
                                          Chris Hammons, OBA #20233
                                          Jason M. Hicks, OBA #22176
                                          LAIRD HAMMONS LAIRD, PLLC
                                          1332 SW 89th Street
                                          Oklahoma City, OK 73159
                                          Telephone: 405.703.4567
                                          Facsimile: 405.703.4061
                                          Email: chris@lhllaw.com
                                                  jason@lhllaw.com
                                          Attorneys for Plaintiffs




                                             13
   6:18-cv-00261-RAW Document 80 Filed in ED/OK on 07/14/19 Page 14 of 14



                            CERTIFICATE OF SERVICE
       I hereby certify that on July 14, 2019, I electronically transmitted the attached

document to the Clerk of Court using the Electronic Case Filing System for filing. Based

on the records currently on file in this case, the Clerk of Court will transmit a Notice of

Electronic Filing to those registered participants of the ECF System.

Stephen L. Geries
COLLINS ZORN & WAGNER, P.C.
429 N.E. 50th Street, Second Floor
Oklahoma City, OK 73105
Telephone: 405.524.2070
Facsimile: 405.524.2078
Email: slg@czwlaw.com
Attorney for Defendant
Board of County Commissioners
for Choctaw County, and Defendants Zach Dillishaw,
Stewart Stanfield, Jeffrey Epley and Terry Park in their individual capacity

Robert S. Lafferrandre
Randall J. Wood
Jessica L. Dark
PIERCE COUCH HENDRICKSON
BAYSINGER & GREEN, LLP
1109 North Francis Avenue
Oklahoma City, Oklahoma 73106
Telephone: (405) 235-1611
Facsimile: (405) 235-2904
Email: jdark@piercecouch.com
Attorneys for Defendants Smith and Clay

James L. Gibbs, II
Goolsby, Proctor, Heefner & Gibbs, PC
701 N. Broadway Avenue, Suite 400
Oklahoma City, OK 73102-6006
Telephone: (405) 524-2400
Facsimile: (405) 525-6004
Email: jgibbs@gphglaw.com
Attorney for Defendant, Edna Casey

                                                 s/Jason Hicks

                                            14
